           Case 1:18-cv-06232-LAP Document 39 Filed 03/06/20 Page 1 of 2




Writer’s email: Justin@iLawco.com




                                                       March 6, 2020

Via ECF
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

                               Dr. Muhammad Mirza et al. v. Does et al.,
                                 Civil Action No. 1:18-cv-06232-LAP

Dear Judge Preska:

        Further to my letter to the Court of June 12, 2019 (ECF No. 37), I write to inform the
Court as to the status of the action/remaining claims/defendants. At this stage of the action, there
are eight remaining Doe defendants with whom Plaintiffs have yet to resolve their claims.

        As the Court is aware, Plaintiffs filed a miscellaneous action in the Northern District of
California seeking to enforce the subpoena served by Plaintiffs upon Yelp, Inc. (“Yelp”) for
information concerning the remaining John Doe defendants who created certain anonymous and
defamatory reviews posted on the website Yelp.com, entitled In re Dr. Muhammad Mirza et al.,
Case No. 3:19-mc-80146-SK (the “N.D. Cal Enforcement Action”). On July 23, 2019, the
assigned magistrate judge, Hon. Sallie Kim, granted Plaintiffs’ request and compelled Yelp to
provide identifying information regarding the outstanding John Does #3-9 and 11 (as identified
in the Complaint). Subsequently, Yelp moved for reconsideration of Magistrate Judge Kim’s
order and requested certification for interlocutory appeal. Then, on August 6, 2019, Magistrate
Judge Kim denied both of Yelp’s requests. Finally, thereafter, Yelp complied with the subpoena
and produced names (that were provided by the Does and not verified), email addresses and IP
addresses for the outstanding John Does #3-9 and 11.

        After receiving Yelp’s production, Plaintiffs have undertaken several efforts to accurately
identify the Does and ultimately attempt to resolve this action with them. While some of the
remaining Does did provide Yelp with pseudonyms in place of their real names (as Plaintiffs
         Case 1:18-cv-06232-LAP Document 39 Filed 03/06/20 Page 2 of 2




surmised in our letter to the Court on April 26th), Plaintiffs were able to identify each of the
remaining Does after additional diligence and numerous reviews of their records. Given this
action was commenced some time ago, some of the information Yelp provided and Plaintiff’s
internal records were stale or incomplete. For example, by the time Yelp ultimately produced
emails and IP addresses, some of the Does had moved several times and/or had not provided
Plaintiffs with accurate home addresses Thus, Plaintiffs spent additional time after said
production confirming Does’ contact information (i.e. physical addresses) with public records
and commercially available software. The results of that research was ultimately successful as to
7 of the 8 remaining Does.

        As of the date of this letter, Plaintiffs have sent communications to each individuals whom
plaintiffs’ research indicated are the Does, with a proposal potential resolution of Plaintiffs’
claims without further judicial intervention. As referenced above, even though Plaintiffs did
send a letter an individual who it believed to be the Doe, the recipient of Plaintiffs’ letter
indicated that they were not the Doe in question. Further, that Doe’s email address, that Yelp
provided, is no longer active. Thus, Plaintiffs will have to do additional diligence to confirm
and/or discovery this Doe’s identity.

        As the Court is aware, Plaintiffs were able to resolve its claims with two of the original
named defendants in this fashion. See [DE 35-36]. In those instances, Plaintiffs and Does signed
stipulations containing the terms governing the settlement which included the entry of a
permanent injunction. Plaintiffs’ most recent proposals do not include such injunction
requirement. Thus, we predict that our current negotiations and proposals, if accepted, will not
only be expeditious, but would not require further judicial action. Of the eight, three have
responded to Plaintiffs’ satisfaction and we are diligently negotiating agreements. For example,
John Doe #9 has communicated with Plaintiffs via counsel, and we have exchanged drafts of a
settlement agreement. While Plaintiffs are extremely appreciative of the Court’s consideration
and leniency as Plaintiffs have embarked on this long road to identifying the Does, Plaintiffs
respectfully ask the Court for a limited amount of time to finalize those efforts.

       Accordingly, pursuant to Federal Rules of Civil Procedure 4(m), we ask the Court for an
additional 30 days from today to (a) amend the Second Amended Complaint to name the
remaining Doe defendants how have not resolved this matter via Plaintiffs’ informal efforts
mentioned above, and (b) to serve those named defendants. We thank the Court for its
consideration.



                                                     Respectfully submitted,

                                                     /s/ Justin Mercer
                                                     Justin Mercer




                                                2
